DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US 2016/0247927) in view of Kimura (US 2010/0245335).
Regarding claim 1, fig. 6B of Nomura teaches a wide band gap (WBG) power semiconductor system, comprising: a WBG power semiconductor device coupled to the gate driver and comprising a gate terminal configured to receive the switching drive signal [VGS] (fig. 6B shows response of WBG device receiving 0V, >0V, and <0V at the gate), the WBG power semiconductor device configured to be switched in response to the switching drive signal, wherein the switching drive signal has one of three signal levels: a first voltage level higher than a zero voltage level [VGS>0V], a second voltage level lower than the zero voltage level [VGS<0V], and the zero voltage level [VGS=0V] at an arbitrary instant, so that the gate driver drives the WBG power semiconductor device with the three signal levels. Nomura does not teach the controller and gate driver with amplification and level shifting to generate the 
Regarding claim 2, the combination above discloses the claimed invention except wherein, in a course of supplying the switching drive signal of the first voltage level to the gate terminal of the WBG power semiconductor device, the gate driver is configured to change a level of the switching drive signal to the second voltage level to turn off the WBG power semiconductor device and then change the level of the switching drive signal back to the zero voltage level after a predetermined time interval. It would have been an obvious matter of design choice to the ordinary artisan before the effective filing date of the claimed invention to implement an operation of the device where current flow is enabled by the positive bias before it is suspended by the negative bias and then returned to the state of fig. 6B(a) when the bias is removed, since it was well known in the art to use biases to control conduction of the device and to remove bias to reduce power when conduction is not required.


Regarding claim 3, the combination as indicated above teaches wherein the WBG power semiconductor device further comprises a source terminal, and wherein a voltage between the gate terminal and the source terminal of the WBG power semiconductor device is configured to transition from the first voltage level to the second voltage level when the switching drive signal transitions from the first voltage level to the second voltage level, and maintain the zero voltage level after a predetermined time.
Regarding claim 4, the combination as indicated above teaches wherein the WBG power semiconductor device further comprises a drain terminal, and wherein a current flowing between the drain terminal and the source terminal of the WBG power semiconductor device is configured to be cut off as the voltage between the gate terminal and the source terminal of the WBG power semiconductor device transitions to the second voltage level (fig. 6B(c) shows where current is cut off when VGS<0V).
Regarding claim 9, the combination as indicated above teaches wherein the gate driver is configured to maintain the switching drive signal having the second voltage level to be lower than a threshold of the WBG power semiconductor device so as to prevent a malfunction of the WBG power semiconductor device.
Regarding claim 10, the combination as indicated above teaches wherein the gate driver comprises a passive device circuit or an integrated circuit chip configured to adjust timing of supplying the zero voltage level to the gate terminal of the WBG power semiconductor device (par. 336 of Kimura).
.

Claims 1-7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 11,165,031) in view of Kimura.
Regarding claim 1, fig. 5 and 6 of Lu teaches a wide band gap (WBG) power semiconductor system, comprising: a WBG power semiconductor device coupled to the gate driver and comprising a gate terminal configured to receive the switching drive signal [VG] (fig. 5 and 6 show source/drain current of device based on applied gate voltage which may be negative (-1V), at 0 (0V), and positive (0.6V)), the WBG power semiconductor device configured to be switched in response to the switching drive signal, wherein the switching drive signal has one of three signal levels: a first voltage level higher than a zero voltage level [eg. VG=0.6V], a second voltage level lower than the zero voltage level [eg. VGS=-1V], and the zero voltage level [VG=0V] at an arbitrary instant, so that the gate driver drives the WBG power semiconductor device with the three signal levels. Lu does not teach the controller and gate driver with amplification and level shifting to generate the positive, negative, and 0V levels. However, par. 336 of Kimura describes a circuit including a level shift circuit and operational amplifier to generate positive, negative, and 0V voltages. In view of such teaching, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to modify the invention as indicated above by incorporating the voltage generation as taught in Kimura for the purpose of utilizing a suitable and well-known type of voltage generation. After 
Regarding claim 2, the combination above discloses the claimed invention except wherein, in a course of supplying the switching drive signal of the first voltage level to the gate terminal of the WBG power semiconductor device, the gate driver is configured to change a level of the switching drive signal to the second voltage level to turn off the WBG power semiconductor device and then change the level of the switching drive signal back to the zero voltage level after a predetermined time interval. It would have been an obvious matter of design choice to the ordinary artisan before the effective filing date of the claimed invention to implement an operation of the device where current flow is enabled by the positive bias before it is suspended by the negative bias and then returned to the state of fig. 6B(a) when the bias is removed, since it was well known in the art to use biases to control conduction of the device and to remove bias to reduce power when conduction is not required.	 
Regarding claim 3, the combination as indicated above teaches wherein the WBG power semiconductor device further comprises a source terminal, and wherein a voltage between the gate terminal and the source terminal of the WBG power semiconductor device is configured to transition from the first voltage level to the second voltage level when the switching drive signal transitions from the first voltage level to the second voltage level, and maintain the zero voltage level after a predetermined time.

Regarding claim 9, the combination as indicated above teaches wherein the gate driver is configured to maintain the switching drive signal having the second voltage level to be lower than a threshold of the WBG power semiconductor device so as to prevent a malfunction of the WBG power semiconductor device.
Regarding claim 10, the combination as indicated above teaches wherein the gate driver comprises a passive device circuit or an integrated circuit chip configured to adjust timing of supplying the zero voltage level to the gate terminal of the WBG power semiconductor device (par. 336 of Kimura).
Regarding claims 5-7, these claims are merely methods to operate the circuit having structure recited in claims 1-4, 9, and 10.  Since the combination above teaches the structure, the methods to operate such a circuit are similarly disclosed.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896